668 N.W.2d 622 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Gerald Lee BABCOCK, Defendant Appellee.
Docket No. 121310, COA No. 235518.
Supreme Court of Michigan.
September 15, 2003.
On order of the Court, the motion for clarification is considered and it is DENIED.
Weaver, J., states:
I would affirm the Court of Appeals judgment that the trial court did not abuse its discretion in departing from the sentencing guidelines for the reasons stated in my dissenting and concurring opinion in *623 this matter, 469 Mich. 247, 666 N.W.2d 231 (2003).